This is an appeal by transcript. On the 4th day of September, 1937, the court overruled a motion to vacate a judgment entered on the 16th day of February, *Page 29 
1935. Motions and rulings thereon are not a part of the record and cannot be presented to this court by transcript. Whitaker v. Chestnut, 65 Okla. 122, 165 P. 160; Davis v. Lammers,23 Okla. 338, 100 P. 514; Devault v. Merchants' Exchange Co.,22 Okla. 624, 98 P. 342.
The appeal is dismissed.
BAYLESS, V. C. J., and PHELPS, CORN, GIBSON, and HURST, JJ., concur.